 

Exhibit 10.1

 

 AMENDMENT NO. 5 TO WAIVER AND FORBEARANCE AGREEMENT

 

This AMENDMENT NO. 5 TO WAIVER AND FORBEARANCE AGREEMENT, dated as of June 5,
2014 (the “Amendment”), is made and entered into by and among (i) Eagle Bulk
Shipping Inc. (the “Borrower”) and its subsidiaries (collectively, the
“Guarantors”, and together with the Borrower, the “Loan Parties”) and (ii)
certain lenders under the Credit Agreement (collectively, the “Lenders”). The
Loan Parties and the Lenders party hereto are hereinafter referred to
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Loan Parties and Lenders constituting the “Majority Lenders,” as
that term is defined in the Credit Agreement, entered into that certain Waiver
and Forbearance Agreement dated as of March 19, 2014 (as amended to date and as
may be further amended, the “Waiver and Forbearance Agreement”).

 

WHEREAS, on or about March 31, 2014, the Loan Parties disclosed that they had
failed to meet the maximum leverage ratio covenant in the Credit Agreement as of
December 31, 2013, which covenant was one of the “Acknowledged Potential
Defaults” as defined in the Waiver and Forbearance Agreement.

 

WHEREAS, the Loan Parties and Lenders constituting the “Majority Lenders,” as
that term is defined in the Credit Agreement, have since entered into certain
amendments to the Waiver and Forbearance Agreement (the “Prior Amendments”).

 

WHEREAS, the Lenders party hereto collectively hold more than 66-2/3% of the
revolving and term loans outstanding under the Credit Agreement as of the date
hereof and constitute the “Majority Lenders” as that term is defined in the
Credit Agreement.

 

WHEREAS, certain of the Lenders party hereto are holders of warrants (the
“Warrant Holders”) to purchase common stock of the Borrower (the “Warrants”)
issued under that certain Warrant Agreement, dated as of June 20, 2012, between
the Borrower and the other parties thereto (the “Warrant Agreement”).

 

WHEREAS, the Warrant Holders party hereto constitute, as of the date hereof, the
“Majority Holders” as that term is defined in the Warrant Agreement.

 

WHEREAS, the Borrower has requested that the Lenders further amend the Waiver
and Forbearance Agreement in certain respects and, subject to the terms and
conditions hereof, the Lenders party hereto are willing to agree to such
request, but only upon the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

  

 
 

--------------------------------------------------------------------------------

 

 

1.     Terms. Capitalized terms used herein, but not otherwise defined, shall
have the meanings given to them in the Waiver and Forbearance Agreement, as
amended, or the Credit Agreement, as applicable.

 

2.     Amendment to Waiver and Forbearance Agreement. The Waiver and Forbearance
Agreement is hereby amended as follows:

 

(a)     The reference to “9 a.m. ET on June 5, 2014” appearing in Section
2(a)(i) of the Waiver and Forbearance Agreement is hereby deleted, and replaced
with “June 27, 2014”.

 

3.     Additional Agreements.

 

(a)     The Parties agree that, within seven (7) Business Days of the request of
either the Majority Holders or the Borrower, the Warrant Holders constituting
the Majority Holders and the Borrower will enter into an amendment to the
Warrant Agreement (the “Warrant Amendment”) to amend Sections 8(a)(ii) and
8(a)(iii) thereof to (1) eliminate the minimum exercise trigger price condition
to the exercise of the Warrants and (2) otherwise make the Warrants immediately
exercisable. Contemporaneously with the Borrower’s and the Majority Holders’
execution of the Warrant Amendment, each Lender party to the Waiver and
Forbearance Agreement (regardless of whether such Lender executes the Warrant
Amendment) shall forfeit its pro rata portion of the Forbearance Fee (as defined
below).

 

(b)     Each Lender hereby agrees that, notwithstanding any provision of the
Warrant Agreement to the contrary, for so long as the Waiver and Forbearance
Agreement is in effect, it will not trade or otherwise transfer to a third
person any Warrants (or shares received upon exercise thereof) separately from
any Loans.

 

(c)     On or before June 12, 2014, the Loan Parties shall provide the Lenders
and their advisors with a status update concerning the Loan Parties’ efforts to
obtain financing, which update will include relevant indications of interest and
term sheets received from potential financing sources; provided that information
provided to the Lenders will be redacted as appropriate to keep confidential the
identity of the potential financing sources.

 

4.     Forbearance Fee. In consideration for the Lenders’ agreement to further
amend the Waiver and Forbearance Agreement as set forth herein, upon execution
of this Amendment, the Loan Parties shall pay to each Lender that executes this
Amendment a one-time forbearance fee of 50 basis points on the principal amount
of the Loans held by such Lender (the “Forbearance Fee”). Payment of the
Forbearance Fee shall be subject to the following terms:

 

(a)     The Loan Parties may, at their election, defer payment of the
Forbearance Fee until six (6) Business Days following the termination of either
(i) the Waiver and Forbearance Agreement, as amended, or (ii) any Restructuring
Support Agreement executed by the Parties in accordance with the terms of the
Waiver and Forbearance Agreement.

 

(b)     If the Forbearance Fee becomes due and payable in accordance with
Section 4(a) hereof, the Loan Parties may, at their election, convert the
Forbearance Fee on a dollar-for-dollar basis into PIK Loans (as such term is
defined in the Credit Agreement). The Loan Parties will give the Lenders five
(5) Business Days’ notice of their determination as to whether to exercise such
election, so that the Lenders that are Warrant Holders may exercise their option
to enter into the Warrant Amendment pursuant to Section 3(a) above.

  

 
 

--------------------------------------------------------------------------------

 

 

(c)     The Forbearance Fee shall be subject to forfeiture by the Lenders as
described in Section 3(a) above.

 

5.     Agreements and Acknowledgements. Each Loan Party hereby agrees, confirms
and acknowledges as follows:

 

(a)     As of the Amendment Effective Date (as defined below), the Borrower is
indebted to the Lenders in an aggregate amount of $1,206,796,622, comprised of
(i) $20,000,000 in Revolving Loan Commitments and $0 in Revolving Loans
outstanding, (ii) $1,129,478,742 in Term Loan Commitments and $1,129,478,742 in
Term Loans outstanding, and (iii) $57,317,880 of PIK Loans, plus accrued but
unpaid interest, plus the costs and expenses incurred by the Agent and the
Lenders and payable under the Finance Documents.

 

(b)     As of the Amendment Effective Date, each Loan Party continues to be in
compliance with all of the terms and provisions set forth in the Waiver and
Forbearance Agreement (as amended by the Prior Amendments and this Amendment).

 

(c)     As of the Amendment Effective Date, the representations and warranties
set forth in the recitals hereto and in the Waiver and Forbearance Agreement (as
amended by the Prior Amendments) are true and correct with the same effect as
though such representations and warranties had been made on the date hereof.

 

(d)     The Waiver and Forbearance Agreement (as amended by the Prior Amendments
and this Amendment) has been duly executed and delivered on each Loan Party’s
behalf by a duly authorized officer, and constitutes each Loan Party’s legal,
valid and binding obligation enforceable in accordance with its terms.

 

6.     Effect of Waiver and Forbearance Agreement. Except as specifically
amended hereby, the terms and provisions of the Waiver and Forbearance Agreement
(as amended by the Prior Amendments) are in all other respects ratified and
confirmed and remain in full force and effect without modification or
limitation. This Amendment is not intended to be, nor shall it be construed to
create, a novation, a waiver or accord and satisfaction of the Waiver and
Forbearance Agreement or any obligations thereunder. No reference to this
Amendment need be made in any notice, writing or other communication relating to
the Waiver and Forbearance Agreement, and any such reference to the Waiver and
Forbearance Agreement is deemed a reference thereto as amended by this
Amendment.

 

7.     Condition Precedent to Amendment Effective Date. This Amendment shall not
become effective unless and until each of the following occurs (the date on
which each of the following occurs, the “Amendment Effective Date”):

 

(a)     The Amendment is duly executed by the Parties, including Lenders
constituting the “Majority Lenders” under the Credit Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

(b)     The Loan Parties pay any outstanding fees and expenses incurred by Paul,
Weiss, Rifkind, Wharton & Garrison LLP, and Houlihan Lokey Capital, Inc., as
advisors to the Lenders, in accordance with the terms of their respective
engagement letters, that were invoiced to the Borrower on or before June 3,
2014.

 

8.     Release.

 

In consideration of the agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Loan Party, on behalf of itself and its successors and
assigns, and its present and former members, affiliates, employees, agents,
officers, directors, shareholders, legal representatives and other
representatives (each, a “Releasing Party” and collectively, the “Releasing
Parties”), does hereby remise, release and discharge, and shall be deemed to
have forever remised, released and discharged each of the Lenders, and each
Lender’s respective successors and assigns, and past, present and future
officers, directors, affiliates, shareholders, trustees, agents, employees,
consultants, experts, advisors, attorneys and other professionals and all other
persons and entities to whom any of the foregoing would be liable if such
persons or entities were found to be liable to any Releasing Party, or any of
them (collectively hereinafter the “Released Parties”), of and from any and all
manner of action and actions, cause and causes of action, claims, demands,
suits, damages and any and all other claims, counterclaims, defenses, rights of
setoff, demands and liabilities whatsoever (each, a “Claim” and collectively,
the “Claims”) of every kind and nature, whether in law, equity or otherwise,
known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, liquidated or unliquidated, suspected or unsuspected, which any
Releasing Party may now or hereafter own, hold, have or claims to have against
the Released Parties, in their capacities as such under the Credit Agreement or
other Finance Documents, for, upon, or by reason of any circumstance, action,
fact, event or omission or other matter occurring at or from any time prior to
and including the Amendment Effective Date in any way arising out of, connected
with or relating to this Amendment, the Waiver and Forbearance Agreement, the
Credit Agreement, any other Finance Document and the transactions contemplated
thereby or hereunder; provided, however, that no Released Party shall be
released from any act or omission that constitutes gross negligence, fraud or
wilful misconduct.

 

9.     Governing Law; Jurisdiction; Waiver of Jury Trial. This Amendment shall
be governed by and construed in accordance with the law of the State of New
York, without reference to the conflicts or choice of law provisions thereof.
Each of the Parties hereby consents and agrees that the jurisdiction provisions
of the Credit Agreement shall govern any action, claim or other proceeding in
respect of this Amendment or any matters arising out of or related thereto. Each
of the Parties hereby waives its respective rights to a jury trial with respect
to any action, claim or other proceeding arising out of any dispute in
connection with this Amendment, any rights or obligations hereunder, or the
performance of such rights and obligations.

 

10.     Counterparts. This Amendment may be executed by one or more of the
Parties on any number of separate counterparts (including by electronic
transmission of signature pages hereto), and all of such counterparts taken
together shall be deemed an original and to constitute one and the same
instrument.

  

 
 

--------------------------------------------------------------------------------

 

 

11.     Reference to Waiver and Forbearance Agreement. All references to the
“Waiver and Forbearance Agreement”, “hereunder”, “hereof” or words of like
import in the Waiver and Forbearance Agreement shall mean and be a reference to
the Waiver and Forbearance Agreement as modified hereby and as may in the future
be amended, restated, supplemented or modified from time to time.

 

12.     No Other Amendment; Reservation of Rights; No Waiver; Finance Document.
This Amendment shall be part of the Waiver and Forbearance Agreement and shall
constitute a Finance Document as that term is defined in the Credit Agreement.
Other than as otherwise expressly provided herein and in the Waiver and
Forbearance Agreement, this Amendment shall not be deemed to operate as an
amendment or waiver of, or to prejudice, any right, power, privilege, or remedy
of the Lenders under this Amendment, the Wavier and Forbearance Agreement, the
Credit Agreement, any other Finance Document, or applicable law, nor shall
entering into this Amendment preclude the Lenders from refusing to enter into
any further amendments, waivers or forbearances with respect to the Credit
Agreement.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: 

EAGLE BULK SHIPPING INC.

, 



 

 

 

 

 

 

 

By: 

/s/ Adir Katzav 

 

 

Name:  Adir Katzav 

 

 

Title:    Chief Financial Officer 

 

 

 

 

 

 

 

 

 

GUARANTORS: 

AVOCET SHIPPING LLC

 



 

BITTERN SHIPPING LLC

 

CANARY SHIPPING LLC

 

CARDINAL SHIPPING LLC

 

CONDOR SHIPPING LLC

 

CRANE SHIPPING LLC

 

CRESTED EAGLE SHIPPING LLC

 

CROWNED EAGLE SHIPPING LLC

 

EGRET SHIPPING LLC

 

FALCON SHIPPING LLC

 

GANNET SHIPPING LLC

 

GOLDEN EAGLE SHIPPING LLC

 

GOLDENEYE SHIPPING LLC

 

GREBE SHIPPING LLC

 

HARRIER SHIPPING LLC

 

HAWK SHIPPING LLC

 

IBIS SHIPPING LLC

 

IMPERIAL EAGLE SHIPPING LLC

 

JAEGER SHIPPING LLC

 

JAY SHIPPING LLC

 

KESTREL SHIPPING LLC

 

KINGFISHER SHIPPING LLC

 

KITE SHIPPING LLC

 

KITTIWAKE SHIPPING LLC

 

MARTIN SHIPPING LLC

 

MERLIN SHIPPING LLC

 

NIGHTHAWK SHIPPING LLC

 

ORIOLE SHIPPING LLC

 

OSPREY SHIPPING LLC

 

OWL SHIPPING LLC

 

PEREGRINE SHIPPING LLC

 

PETREL SHIPPING LLC

  

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

PUFFIN SHIPPING LLC

 

REDWING SHIPPING LLC

 

ROADRUNNER SHIPPING LLC

 

SANDPIPER SHIPPING LLC

 

SHRIKE SHIPPING LLC

 

SKUA SHIPPING LLC

 

SPARROW SHIPPING LLC

 

STELLAR EAGLE SHIPPING LLC

 

TERN SHIPPING LLC

 

THRASHER SHIPPING LLC

 

THRUSH SHIPPING LLC

 

WOODSTAR SHIPPING LLC

 

WREN SHIPPING LLC

 

GRIFFON SHIPPING LLC

 

HERON SHIPPING LLC

 

EAGLE BULK (DELAWARE) LLC

 

EAGLE SHIPPING INTERNATIONAL (USA) LLC

     

 

 

By: Eagle Bulk Shipping Inc., its Sole Member 

 

 

 

 

 

 

 

By: 

/s/ Adir Katzav 

 

 

Name: Adir Katzav 

 

 

Title: Chief Financial Officer 

 

 

 

 

 

 

 

EAGLE MANAGEMENT CONSULTANTS LLC  

 

EAGLE SHIP MANAGEMENT LLC

 

 

 

 

By: Eagle Shipping International (USA) LLC, its Sole Member 

 

By: Eagle Bulk Shipping Inc., its Sole Member

 

 

 

 

 

 

 

By: 

/s/ Adir Katzav 

 

 

Name: Adir Katzav 

 

 

Title: Chief Financial Officer 

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

AGALI SHIPPING S.A.

 

KAMPIA SHIPPING S.A.

 

MARMARO SHIPPING S.A.

 

MESTA SHIPPING S.A.

 

MYLOS SHIPPING S.A.

 

NAGOS SHIPPING S.A.

 

RAHI SHIPPING S.A.

 

SIRIKARI SHIPPING S.A.

 

SPILIA SHIPPING S.A.

 

ANEMI MARITIME SERVICES S.A.

 

 

 

By: 

/s/ Adir Katzav 

 

 

Name: Adir Katzav 

 

 

Title: Attorney-In-Fact 

 

 

 

 

EAGLE BULK PTE. LTD.

 

EAGLE MANAGEMENT CONSULTANCY PTE. LTD. 

 

 



 

By: 

/s/ Adir Katzav 

 

 

Name: Adir Katzav

 

 

Title: Attorney-In-Fact 



   

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 



 

LENDERS:

 

Bank of America, N.A.

 

 

By: /s/ Jonathan M Barnes

Name: Jonathan M Barnes

Title:   Vice President



 

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

Brigade Capital Management, LLC

 

 

By: /s/ Aaron Daniels

Name: Aaron Daniels

Title:   Associate General Counsel

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

Canyon Capital Advisors LLC, on behalf

of its participating funds and managed

accounts

 

 

By: /s/ Jonathan M. Kaplan

Name: Jonathan M. Kaplan

Title:   Authorized Signatory

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

 

By: /s/ Thomas A. Tormey

Name: Thomas A. Tormey

Title:   Managing Director

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

Merrill Lynch Credit Products, LLC

 

 

By: /s/ Jonathan M Barnes

Name: Jonathan M Barnes

Title:   Vice President

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

Midtown Acquisitions L.P.

 

By: Midtown Acquisitions GP LLC, its general partner

 

 

By: /s/ Conor Bastable

Name: Conor Bastable

Title:   Manager

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

Onex Debt Opportunity Fund, Ltd.

 

By: Onex Credit Partners, LLC, its

investment manager

 

 

By: /s/ Steven Gutman

Name: Steven Gutman

Title:   General Counsel

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

OCP Investment Trust

 

By: Onex Credit Partners, LLC, its manager

 

 

By: /s/ Steven Gutman

Name: Steven Gutman

Title:   General Counsel

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

PANNING MASTER FUND, LP

By: Panning Capital Management LP, its investment manager

 

 

 

By: /s/ William Kelly

Name: William Kelly

Title:   COO

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

LENDER:

 

 

 

 

Oaktree Value Opportunities Fund, L.P.

 

Oaktree Huntington Investment Fund, L.P.

 

 

 

 

 

By:

Oaktree Value Opportunities Fund GP, L.P.

 

By:

Oaktree Huntington Investment Fund GP, L.P.

Its:

General Partner

 

Its:

General Partner

 

 

 

 

 

By:

Oaktree Value Opportunities Fund GP Ltd.

 

By:

Oaktree Huntington Investment Fund GP Ltd.

Its:

General Partner

 

Its:

General Partner

 

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

By:

Oaktree Capital Management, L.P.

Its:

Director

 

Its:

Director

 

 

 

 

 

By:

/s/ Kenneth Liang

 

By:

/s/ Kenneth Liang

Name:

Kenneth Liang

 

Name:

Kenneth Liang

Title:

Managing Director

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

By:

/s/ Mahesh Balakrishnan

Name:

Mahesh Balakrishnan

 

Name:

Mahesh Balakrishnan

Title:

Senior Vice President

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

Oaktree Opportunities Fund VIIIb Delaware, L.P.

 

Oaktree Opps 9 HoldCo Ltd.

 

 

 

Oaktree Opps IX (Parallel 2) HoldCo Ltd.

By:

Oaktree Fund GP, LLC

 

Oaktree VOF (Cayman) 1 CTB Ltd.

Its:

General Partner

 

Oaktree Huntington (Cayman) 5 CTB Ltd.

 

 

 

Oaktree Opps VIII (Cayman) 3 CTB Ltd.

 

 

 

Oaktree Opps IX Parallel (Cayman) 1 CTB Ltd.

By:

Oaktree Fund GP I, L.P.

 

Oaktree Opps IX (Cayman) 1 CTB Ltd.

Its:

Managing Member

 

Oaktree Opps IX Parallel 2 (Cayman) 1 CTB Ltd.

 

 

 

 

 

By:

/s/ Kenneth Liang

 

By:

Oaktree Capital Management, L.P.

Name:

Kenneth Liang

 

Their:

Director

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Kenneth Liang

By:

/s/ Mahesh Balakrishnan

 

Name:

Kenneth Liang

Name:

Mahesh Balakrishnan

 

Title:

Managing Director

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name:

Mahesh Balakrishnan

 

 

 

Title:

Senior Vice President

  

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

BlueBay Asset Management LLP, acting

as agent for and on behalf of BlueBay

Funds Management Company S.A.,

acting in its capacity as the management

company of BlueBay Specialised Funds in

respect of Global Unconstrained High

Yield (Master) Fund

 

BlueBay Asset Management LLP, acting

as agent for and on behalf of BlueBay

Funds Management Company S.A.,

acting in its capacity as the management

company of BlueBay Specialised Funds in

respect of Credit Opportunity (Master)

Fund

 

BlueBay Asset Management LLP, acting

as agent for and on behalf of BlueBay

Distressed Opportunities (Master) Fund

Limited

 

BlueBay Asset Management LLP, acting

as agent for and on behalf of BlueBay

Structured Funds - Global Multi-Asset

Credit Fund

 

 

 

By: /s/ Timothy Horan          

Name: Timothy Horan

Title: Analyst

 

 

 

[signature page to Amendment No. 5 to Waiver and Forbearance Agreement]